              Case 2:21-mc-00084-RSL Document 2 Filed 07/27/21 Page 1 of 1




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     _______________________________________
 6                                          )
     UNITED STATES OF AMERICA,              )                Case No. MC21-0084RSL
 7                                          )
                           Plaintiffs,      )
 8              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
 9   ANTHONY REY BAUTISTA,                  )                CONTINUING GARNISHMENT
                                            )
10                         Defendant,       )
                v.                          )
11                                          )
     TERRACRAFT,                            )
12                                          )
                           Garnishee.       )
13   _______________________________________)
14
           This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
15
     Garnishment” for property in which the defendant/judgment debtor, Anthony Rey Bautista, has a
16
     substantial nonexempt interest and which may be in the possession, custody, or control of the
17
     garnishee, Terracraft. The Court having reviewed the record in this matter, hereby ORDERS that
18
     the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-3) and the “Notice to
19
     Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel on July 23, 2021.
20
     Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the defendant/judgment debtor and the
21
     garnishee with a copy of the writ and accompanying instructions.
22
23         Dated this 27th day of July, 2021.
24
                                                Robert S. Lasnik
25                                              United States District Judge
26



     ORDER TO ISSUE WRIT OF GARNISHMENT
